Exhibit 10.2
 
 
LEASE AGREEMENT


THIS LEASE AGREEMENT (“Agreement”) is dated and effective this 13th day of
December, 2010 (“Effective Date”), among Compania Minera Cerros Del Sur, S.A., a
corporation organized under Honduran law (“Owner”), Mayan Gold, Inc., a Nevada
corporation (“Mayan Gold”), and Mustang Alliance, Inc., a Nevada corporation
(“Lessee”).


RECITALS


A.           Owner is the registered owner of certain property located in
Honduras, including without limitation, the Corpus I, II, III and IV mining
concessions and the Potosi concession, as described in more detail on Schedule A
attached hereto, hereinafter referred to herein as the “Property.”
 
B.           In accordance with Section 6.07 of the Share Exchange Agreement
dated February 9, 2010 among Owner, Razor and Mayan Gold, Owner has full
unrestricted right to enter into this Agreement and perform its obligations
hereunder.


C.           Owner desires to lease to Lessee, and Lessee desires to lease from
Owner, the right to conduct mineral exploration activities on and in the 1,000
hectares in the Property known as Corpus IV (the "Leased Property") with the
subsequent right to participate in the development of minerals from the Leased
Property, as well as the grant to Lessee of an option for additional mining
concessions on the Property, all as further described and subject to the terms
and conditions of this Agreement.
 
THEREFORE, for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:


AGREEMENT


1.           Grant.           Owner leases exclusively to Lessee the right to
prospect, explore and mine for any and all “Minerals” on and in the Leased
Property. "Minerals" shall be defined as any and all metals, materials, minerals
and mineral rights of whatever kind and nature, including without limitation the
right to develop, mine, process, mill, prepare for market, store, market, sell,
and dispose of Minerals, any easement rights across the Property, and the right
to erect, construct, maintain or operate buildings, structures, waste storage,
ore impoundments or facilities on or in on and beneath the Property, and to use,
occupy, excavate and disturb so much of the surface and subsurface of the
Property as is necessary and convenient in exploring for and mining such
Minerals. The Lessee shall have sole and exclusive possession and quiet
enjoyment of the Property while this Agreement is in effect.


2.           Term.           The term of this Agreement shall commence on the
Effective Date and shall continue until the Honduras government grants Owner the
right to assign the Leased Property to Lessee, at which time Owner agrees to
take any and all action necessary to transfer and assign to Lessee all right,
title and interest in and to such concession. Promptly after such consent is
obtained, the Owner will deliver or cause to be delivered to the Licensee a duly
executed transfer of all right, title and interest in the Leased Property in
favor of the Lessee for no additional consideration. The Lessee shall be
entitled to record the Leased Property with the appropriate government offices
to effect transfer of legal title of that portion of the Property into its own
name.  
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Consideration.   The Owner hereby grants to the Lessee the sole and
exclusive lease on the terms contained herein and the option described below in
consideration for the issuance by the Lessee to Mayan Gold, the beneficial owner
of the Property, including without limitation, the Leased Property, of 2,500,000
shares of common stock of the Lessee (the “Shares”). This Agreement does not
have minimum annual exploration expenditure requirements and all Minerals
extracted from the Leased Property shall belong solely and exclusively to
Lessee.  Neither Owner, Mayan Gold, Razor nor any other third party shall have
any rights, direct or indirect, to the Leased Property or the Minerals
therefrom.
 
As further consideration for the rights granted herein, Lessee agrees to pay to
Owner an annual amount of $1,500, to be paid no later than April 1st of each
year hereafter, with the first such payment due and payable on April 1, 2011
(the “Annual Payment”). The Annual Payment shall be paid to Owner in US Dollars
upon written instructions to be provided by Owner from time to time.
 
4.           Option.  Owner shall also grant Lessee the right to acquire
exclusive mining concessions known as Corpus I, Corpus II, Corpus III and the
Potosi Concession located on the Property as indicated on Schedule B (the
“Option Property”). Owner hereby grants the Lessee an option to prospect,
explore and mine for any and all Minerals on the Option Property. If Lessee
desires to exercise said option right, Lessee must send written notice to Owner
and Mayan Gold on or before December 31, 2010. Upon the receipt of such notice,
Owner shall provide the documentation requested by Lessee in connection with the
exercise thereof, including without limitation, representations executed by
Owner and an opinion of counsel substantially in the form provided to Lessee in
connection with the execution and delivery of this Agreement. The price of such
lease for the Option Property shall be an additional 2,500,000 shares of common
stock of Lessee, which shall be issued by Lessee to Mayan Gold, the beneficial
owner of the Option Property, no later than 30 days after the date Lessee
receives all requested documentation from Owner in connection with the exercise
of such option.
 
5.           Representations and Warranties of Owner and Mayan Gold. Owner and
Mayan Gold, jointly and severally, represent the following to Lessee:


(a)           Each of Owner and Mayan Gold represents and warrants that it is in
good standing under the laws of the jurisdiction in which it is incorporated,
and that it has all the requisite power, right and authority to enter into this
Agreement and to perform its obligations hereunder.  The execution and delivery
of this Agreement and the consummation of the obligations provided herein have
been duly and validly authorized by all necessary action on the part of each
party.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           This Agreement does not: (i) conflict with any provision of the
Owner’s or Mayan Gold’s charter, or similar organizational documents or bylaws;
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture, patent, patent license or instrument to which the Owner or
Mayan Gold is a party; or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree applicable to the Owner or Mayan Gold or
by which any of its respective property or asset is bound or affected. Owner has
all requisite permits and approvals necessary to own and operate the Property
and to consummate the transactions contemplated in this Agreement.
 
(c)           The execution, delivery and performance of this Agreement by the
Owner and Mayan Gold has been duly authorized by all requisite action and
constitutes the valid and binding obligations of them enforceable against it in
accordance with the terms hereof.
 
(d)           Each of Owner and Mayan Gold represents and warrants that it has
not encumbered, mortgaged or conveyed any interest in the Property, including
but not limited to conveying any royalty interest therein, other than as set
forth in the Agreement; and it has no knowledge of any pending litigation or
other claims challenging its rights and title to the Property.  No other person
or entity has any rights, direct or indirect, in the Property, including without
limitation, Razor.
 
(e)           Owner represents and warrants that the amount of the Annual
Payment is the total amount currently required to be submitted by Owner to the
Honduras government (the “Government”). No other payment is due to the
Government or any third party in order for Owner, Mayan Gold or Razor to
maintain the Property and continue to grant Lessee the rights provided for
herein.
 
(f)           Mayan Gold is acquiring the Shares for investment for Mayan Gold’s
own account and not with a view to, or for resale in connection with, any
distribution. Mayan Gold understands that the Shares to be acquired have not
been registered under the Securities Act of 1933, as amended (the “Act”), by
reason of a specific exemption from the registration provisions of the Act which
depends upon, among other things, the bona fide nature of the investment intent
as expressed herein.
 
(g)           Mayan Gold is an accredited investor, as defined in Rule 501
promulgated under the Act. as indicated on the Investor Questionnaire annexed
hereto. The sole officer and director of Mayan Gold is Reed L Benson. The list
of shareholders currently owning more than 5% of the stock of Mayan Gold are
attached as Exhibit A. Also attached as Exhibit B is a true, complete and
accurate copy of the Articles of Association of Mayan Gold.
 
(h)           Mayan Gold is experienced in evaluating and investing in
securities of companies similarly situated to the Lessee, and acknowledges that
Mayan Gold is able to fend for itself, can bear the economic risk of an
investment in the Shares, and has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment in the Shares.
 
 
3

--------------------------------------------------------------------------------

 
 
(i)           Mayan Gold believes it has received all the information it
considers necessary or appropriate for deciding whether to purchase the Shares.
Mayan Gold has had an opportunity to ask questions and receive answers from the
Lessee regarding the terms and conditions of the offering of the Shares and the
business, properties, prospects and financial condition of the Mayan Gold. Mayan
Gold acknowledges that the Lessee is a “shell” company as defined in the rules
of the Act, and has no assets, including without limitation the current
capability of conducting any business or operations.
 
(j)           Mayan Gold acknowledges that the Shares must be held indefinitely
unless subsequently registered under the Act or unless an exemption from such
registration is available. Mayan Gold is aware of the provisions of Rule 144
promulgated under the Act which permits limited resale of securities purchased
in a private placement subject to the satisfaction of certain conditions, among
other things, the availability of certain current public information about the
Mayan Gold and the resale occurring not less than one year after a party has
purchased and paid for the securities to be sold.
 
(k)               Any certificate representing the Shares shall have endorsed
thereon a legend substantially as follows:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.”
 
6.           Representations and Warranties of Lessee. Lessee represents the
following to Owner and Mayan Gold:
 
(a)           Lessee represents and warrants that it is in good standing under
the laws of the jurisdiction in which it is incorporated, and that it has all
the requisite power, right and authority to enter into this Agreement and to
perform its obligations hereunder.  The execution and delivery of this Agreement
and the consummation of the obligations provided herein have been duly and
validly authorized by all necessary action on its part.
 
(b)           This Agreement does not: (i) conflict with any provision of the
Lessee’s charter, or similar organizational documents or Bylaws; (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent,
patent license or instrument to which the Lessee is a party; or (iii) result in
a violation of any law, rule, regulation, order, judgment or decree applicable
to the Lessee or by which any of its property or asset is bound or affected.
 
(c)           The execution, delivery and performance of this Agreement by the
Lessee has been duly authorized by all requisite action and constitutes the
valid and binding obligations of Lessee enforceable against it in accordance
with the terms hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           The Shares are fully paid and non-assessable.


7.           Construction and Mining Activities.  If  Lessee determines that it
desires to commence mine construction activities for the production of Minerals
from any part of the Property or build access roads to other portions of the
Property or adjacent properties, Lessee shall use industry standard industry
practices and will be required to secure all permits, obtain insurance and
provide adequate bond with appropriate government agencies to cover any and all
reclamation costs before commencement of any of the aforementioned construction
activities.  For so long as this Agreement is in effect, Lessee shall make such
payments as are necessary to keep the Leased Property in good standing,
including, but not limited to payment of any government filings, fees or taxes
relating to Lessee’s operations on the Leased Property, and satisfying any
federal and state filing and bonding requirements for maintaining the Leased
Property in good standing. Mayan Gold agrees to provide Lessee with timely
notification prior to the date any such payments are due and payable.


8.           Property As Is.  Lessee is acquiring the interests in the Leased
Property hereunder “as is” without warranty of any kind as to the condition,
suitability or usability of the Leased Property for any purpose, or the ability
to obtain any necessary permits or authorizations to access or mine the Leased
Property.  The parties intend that this “as is” provision shall be effective
specifically with respect to environmental conditions, and any and all common
law or statutory claims with respect thereto.  Lessee assumes the risk of any
environmental contamination, hazardous substances and other conditions on or
related to the Leased Property and overlying surface.  Owner makes no
representation or warranty as to the accuracy or completeness of any
environmental, geological, financial, operating or other information it has
provided relating to the Leased Property, and Lessee agrees that Owner shall
have no liability for any damages relating to any inaccuracies or incompleteness
of such information.


9.           Covenants of Owner.  Owner hereby agrees that it shall pay the
Government the Annual Payment no less than ten business days prior to the date
such payment is due to be paid to the Government. Notwithstanding the failure of
Lessee to make the Annual Payment to Owner, Owner acknowledges and agrees that
it shall pay the Government the Annual Payment on a timely basis.
 
10.           Indemnities.  Owner and Mayan Gold, on the one hand, and Lessee,
on the other hand, shall fully indemnify, defend, release and hold harmless each
other and their respective affiliates and successors, and their agents, and
employees from and against all loss, costs, penalties, expense, damage and
liability (including without limitation, loss due to injury or death, reasonable
attorneys fees, expert fees and other expenses incurred in defending against
litigation or administrative enforcement actions, either pending or threatened),
resulting from a direct or indirect breach or threatened breach of any
representation, warranty or covenant in this Agreement.  This indemnity shall
survive termination of this Agreement.


11.           General Provisions.
 
 
5

--------------------------------------------------------------------------------

 
 
(a)           Notice.  All notices or other communications to either party shall
be in writing and shall be sufficiently given if (i) delivered in person, (ii)
sent by electronic communication, with confirmation sent by registered or
certified mail, return receipt requested, (iii) sent by registered or certified
mail, return receipt requested, or (iv) sent by overnight mail by a courier that
maintains a delivery tracking system.  Subject to the following sentence, all
notices shall be effective and shall be deemed delivered (i) if by personal
delivery, on the date of delivery, (ii) if by electronic communication, on the
date of receipt of the electronic communication, (iii) if by mail, on the date
of delivery as shown on the actual receipt, and (iv) if by overnight courier, as
documented by the courier’s tracking system.  If the date of such delivery or
receipt is not a business day, the notice or other communication delivered or
received shall be effective on the next business day (“business day” means a
day, other than a Saturday, Sunday or statutory holiday observed by banks in the
jurisdiction in which the intended recipient of a notice or other communication
is situated.)  A party may change its address from time to time by notice to the
other party as indicated above.  All notices to Lessee shall be addressed to:


Mustang Alliances, Inc.
410 Park Avenue
New York, New York


All notices to Owner or Mayan Gold shall be addressed to:
 
Compania Minera Cerros Del Sur, S.A.
4049 S. Highland Drive
Salt Lake City, Utah  84124


(b)           Inurement.  All covenants, conditions, indemnities, limitations
and provisions contained in this Agreement apply to, and are binding upon, the
parties to this Agreement, their heirs, representatives, successors and assigns.


(c)           Implied Covenants.  The only implied covenants in this Agreement
are those of good faith and fair dealing.


(d)           Waiver.  No waiver of any provision of this Agreement, or waiver
of any breach of this Agreement, shall be effective unless the waiver is in
writing and is signed by the party against whom the waiver is claimed.  No
waiver of any breach shall be deemed to be a waiver of any other subsequent
breach.


(e)           Modification.  No modification, variation or amendment of this
Agreement shall be effective unless it is in writing and signed by all parties
to this Agreement.


(f)           Entire Agreement.  This Agreement sets forth the entire agreement
of the parties with respect to the transactions contemplated herein and
supercede any other agreement, representation, warranty or undertaking, written
or oral, among the parties.


(g)           Further Assurances.  Each of the parties agrees that it shall take
from time to time such actions and execute such additional instruments as may be
reasonably necessary or convenient to implement and carry out the intent and
purpose of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(h)           Attorneys Fees.  In any litigation between the parties to this
Agreement or persons claiming under them resulting from, arising out of, or in
connection with this Agreement or the construction or enforcement thereof, the
substantially prevailing party or parties shall be entitled to recover from the
defaulting party or parties, all reasonable costs, expenses, attorneys fees,
expert fees, and other costs of suit incurred by it in connection with such
litigation, including such costs, expenses and fees incurred prior to the
commencement of the litigation, in connection with any appeals, and collecting
any final judgment entered therein.  If a party or parties substantially
prevails on some aspects of such action, but not on others, the court may
apportion any award of costs and attorneys fees in such manner as it deems
equitable.


(i)           Construction.  The section and paragraph headings contained in
this Agreement are for convenience only, and shall not be used in the
construction of this Agreement.  The invalidity of any provision of this
Agreement shall not affect the enforceability of any other provision of this
Agreement.


(j)           Governing Law.  This Agreement shall be governed by, interpreted
and enforced in accordance with the laws of the State of Nevada, without regard
to its conflicts of laws and provisions.
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the 13th day
of December, 2010.
 



COMPANIA MINERA CERROS DEL SUR, S.A.        
By:
/s/ Gerardo A. Flores   Name: Gerardo A. Flores   Title: General Manager        

 
MAYAN GOLD, INC.
       
By:
/s/ Reed L. Benson   Name: Reed L. Benson   Title: President        


MUSTANG ALLIANCES, INC.        
By:
/s/ Leonard Sternheim   Name: Leonard Sternheim   Title:    President        

 
8

--------------------------------------------------------------------------------

 

ACCREDITED INVESTOR STATUS
 
Mayan Gold, Inc. represents that it is an Accredited Investor on the basis that
it is (check one):
 
_____(i)  A bank as defined in Section 3(a)(2) of the Act, or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act,
whether acting in its individual or fiduciary capacity; a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934; an
insurance company as defined in Section 2(13) of the Act; an investment company
registered under the Investment Company Act of 1940 (the “Investment Company
Act”) or a business development company as defined in Section 2(a)(48) of the
Investment Company Act; a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; a plan established and maintained by a state, its
political subdivisions or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; an employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 (“ERISA”), if the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of ERISA,
which is either a bank, savings and loan association, insurance company, or
registered investment advisor, or if the employee benefit plan has total assets
in excess of $5,000,000 or, if a self-directed plan, with investment decisions
made solely by persons that are accredited investors.
 
_____(ii)  A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.
 
_____(iii)  An organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000.
 
_____(iv)  A director or executive officer of the Company.
 
_____(v)  A natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of his or her purchase exceeds $1,000,000.
 
_____(vi)  A natural person who had an individual income in excess of $200,000
in each of the two most recent years or joint income with that person’s spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.
 
_____(vii)  A trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) (i.e., a
person who has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of the prospective
investment).
 
_____(viii)  An entity in which all of the equity owners are accredited
investors.  (If this alternative is checked, the Subscriber must identify each
equity owner and provide statements signed by each demonstrating how each is
qualified as an accredited investor.  Further, the Subscriber represents that it
has made such investigation as is reasonably necessary in order to verify the
accuracy of this alternative.)
 
 
9
